Per Curiam,
The only question to be determined on this appeal is whether the decedent had testamentary capacity when he executed the paper admitted -to probate by the register as his will. As we have carefully perused and considered the entire testimony in the case, we have no hesitation in declaring that the appellants have failed to establish a want of testamentary capacity in the execution of the will they have assailed. We therefore sustain the dismissal of their petition at their own costs and affirm the decision of the register on the concise and brief opinion of Judge Over.
The decision of the register is affirmed and the appeal is dismissed at the cost of the appellants»